Title: From Benjamin Franklin to Sonnemaens, 16 June 1780
From: Franklin, Benjamin
To: Sonnemaens, M. A. de


Madam,
Passy, June 16. 1780.
I received duly the Letter you did me the honour of writing to me the 15th. of March past, inquiring after your Brother Jean Henry Baron de Wolff, aid de Camp. of General Washington. I was not able at that time to give you any Information concerning him, but purposed writing to America to obtain it for you. He was taken Prisoner by the English in America, very barbarously treated, and sent to England, where he was exchanged. He is now strongly bent to return to America. As he is almost a Cripple, having received eleven Wounds, four with a Bayonet after he had surrendred, which Wounds are not yet all healed, I have advised him to return to his family and repose himself. But he will not take my Counsel. Perhaps you may have more Weight with him. A Letter from you under Cover to me will reach him here, if it comes within a fortnight from this Date. I have the honour to be. Madam, your &c.
Madame M. A. de Sonnemaens née Baronesse de Wolff a Venlo.
